                  4:20-cv-00183-SAL                  Date Filed 01/21/20        Entry Number 4          Page 1 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        District District
                                                    __________   of SouthofCarolina
                                                                            __________

  LINDA FLOYD, individually and on behalf of others                   )
                similarly situated                                    )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 4:20-cv-00183-SAL
                                                                      )
           ALLSTATE INDEMNITY COMPANY                                 )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ALLSTATE INDEMNITY COMPANY
                                           3075 SANDERS ROAD, SUITE G4E
                                           NORTHBROOK, IL 60062-7127

                                           To be served via: Director of SC Dept of Insurance
                                           PO Box 100105, Columbia, SC 29202


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: SUMMER C. TOMPKINS (SC Bar 76078)
                                           LAW OFFICES OF DAVID E. MASSEY
                                            TRIAL LAWYERS
                                           1620 Gervais Street, Suite A
                                           Post Office Box 7014
                                           Columbia, SC 29202

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                  5RELQ/%OXPH
                                                                                CLERK OF COURT


Date:             01/21/2020                                                                         s/L. Suttles
                                                                                           Signature of Clerk or Deputy Clerk
                    4:20-cv-00183-SAL                    Date Filed 01/21/20     Entry Number 4              Page 2 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:20-cv-00183-SAL

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           u I personally served the summons on the individual at (place)
                                                                                 on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                             ; or

           u I returned the summons unexecuted because                                                                               ; or

           u Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 Additional information regarding attempted service, etc:
